Case 2:19-cv-02719-JJT Document 26 Filed 06/17/19 Page 1 of 1
Case 2:19-cv-02719-JJT Document 19 Filed 06/12/19 Page 1 of 1

 

£
v_ FILED __ LODGED
___ RECEIVED __ GOPY
MANDATORY INITIAL DISCOVERY RESPONSE
| JUN 17 2019
For CLERK US DISTRICT COURT
DISTRICT OF ARIZONA
Arizona « Case 2:19-cv-02719-JJT | BY fe DEPUTY

 

 

f

Provided by Richard Carrier, Plaintiff, to counsel for Amy Frank, Defendant

CERTIFICATE OF SERVICE

The undersigned does hereby certify that a true and accurate copy of Plaintiff's
Answers to MID Responses and referenced documents therein designated 0001
through 0036, in accordance with General Order 17-08, was delivered to

defense counsel via email (marc@randazza.com and Icc@randazza.com) on

June 12, 2019.

 

—

Richard C. Carrier (pro se)

CF ORDING
THES DOCUMENT {8 NOT IN PROPES FORM ACC
T@ FEDERAL AND/OR LOCAL RULES AND PRACTICES
AN@ 18 SUBJECT TO MUECTION BY THE COURT.

Lec 7.1, TAQ)
REFERENCE (Rule Nuxaber/Settion) 5. 13)

Page 1 of 7

 
